TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 12, 2015



                                     NO. 03-13-00760-CR


                               James Arthur Brown, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.